            ■IN THE COURT OF THE FEDERAL DISTRICT OF SOUTH DAKOTA

Chnstopher William (Bruce) The Living Man                   Case# 19-4096

               Claimant

V.


Paul Ten Haken, Sean Kooistra, AAA                          NOTICE CHANGE OF ADDRESS
Collections, LLC.

                Defendants




I, Christopher William (Bruce), The Living Man, on this date, do file notice of change of
address:



All documents fi-om the court are now to come to 701 S. Duluth #1, Sioux Falls, S.D. 57104.
Please make a note of it.




                                                                   . .     „ U
                                            , /S/Christpph^er William ^ruce,j The Living Man
                                                        /William fSnice), The Living Man
                                                    s;-AlLHghfs reserved. Without Prejudice
                                            701 S. Duluth Avenue, #1
                                            Sioux Falls, SD 57104
